         Case 1:21-cv-00305-PLF Document 17 Filed 04/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                            :
                                                     :
                      Plaintiff,                     :
                                                     :
              v.                                     :      Civil Action No. 21-0305 (PLF)
                                                     :
ALL PETROLEUM PRODUCT CARGO                          :
ABOARD THE ACHILLEAS WITH                            :
INTERNATIONAL MARITIME                               :
ORGANIZATION NUMBER 9398072,                         :
                                                     :
                      Defendant                      :


                                   NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Trial Attorney David Lim as

co-counsel for the United States of America in the above-captioned case.

Dated: April 1, 2021
       Washington, DC

                                     Respectfully,

                                                     /s/ David Lim
                                     David Lim
                                     Trial Attorney
                                     Counterintelligence and Export Control Section (CES)
                                     U.S. Department of Justice (National Security Division)
                                     950 Pennsylvania Avenue, NW
                                     Suite 7700D
                                     Washington, D.C. 20530
                                     Tel: (202) 514-0510
                                     Email: david.lim2@usdoj.gov
